COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Emerita Medina v. Gloria Raven

Appellate case number:      01-14-00881-CV

Trial court case number:    1025647

Trial court:                County Civil Court at Law No. 4 of Harris County

       Appellant, Emerita Medina, filed a notice of appeal on October 22, 2014. The
appellate filing fees were therefore due on October 22, 2014. See TEX. R. APP. P. 5; see
also TEX. GOV’T CODE ANN. §§ 51.207, 51.208, 51.941(a), 101.041 (West 2013),
§ 101.0411 (West Supp. 2014); Order Regarding Fees Charged in the Supreme Court, in
Civil Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-District
Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16, 2013). Further, the appellate record
was required to be filed in this Court by November 21, 2014. See TEX. R. APP. P.
35.1(a). Nevertheless, the trial court clerk has notified this Court that appellant has yet to
pay the clerk’s fee for preparing the clerk’s record and the court reporter has notified this
Court that appellant has yet to pay the reporter’s fee for preparing the reporter’s record.
       On November 21, 2014, the Clerk of this Court notified appellant that the filing
fee was past due and that failure to pay the filing fee by December 22, 2014 could lead to
dismissal of this appeal. The Clerk further notified appellant, on November 25, 2014 and
December 10, 2014, that the appellate record had not been filed due to appellant’s failure
to pay for the record, and that failure to submit written evidence by December 29, 2014
from the trial court clerk showing that appellant had paid for the clerk’s record could lead
to dismissal of the appeal and that failure to provide evidence by January 9, 2015 from
the court reporter showing that appellant had paid for the reporter’s record could result in
consideration of only those points or issues that do not require a reporter’s record for a
decision. See TEX. R. APP. P. 37.3(b), (c).
       On December 8, 2014, appellant filed a “Motion for Extension of Time,”
requesting a 60-day extension of time “to pay the court fee and file both the clerk’s and
report[er]’s record[s].” Appellant, however, fails to “state . . . the facts relied on to
reasonably explain the need for an extension.” TEX. R. APP. P. 10.5(b)(1)(C).
      Accordingly, we DENY the motion for extension of time.
      It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually

Date: December 16, 2014